 



Exhibit 10.1

LADENBURG THALMANN FINANCIAL SERVICES INC.

590 Madison Avenue, 34th Floor
New York, NY 10022

As of March 25, 2005

Mr. Michael Philipps
12 Windmill Lane
Scarsdale, New York 10583

Dear Mr. Philipps:

     We are pleased to inform you that Ladenburg Thalmann Financial Services
Inc. (the “Company”) has granted you a nonqualified option (the “Option”) to
purchase 1,500,000 shares of the Company’s common stock, par value $.0001 per
share (the “Common Stock”), at a purchase price of $0.64 per share (any of the
underlying shares of Common Stock to be issued upon exercise of the Option are
referred to hereinafter as the “Shares”). Capitalized forms used and not
otherwise defined herein shall have the meanings ascribed to them in the
employment agreement of even date herewith between you and the Company
(“Employment Agreement”).

     1. Subject to the terms hereof, the Option may be exercised on or prior to
March 25, 2015 (after which date the Option will, to the extent not previously
exercised, expire). The Option shall vest and become exercisable as to
(i) 250,000 on and after each of March 25, 2006, 2007, 2008 and 2009; (ii) an
additional 125,000 of the shares on and after March 25, 2008; and (iii) an
additional 375,000 shares on and after March 25, 2009; provided, in each case,
you are then employed by the Company and/or one of its present or future
subsidiaries or affiliates (for purposes of this Agreement, any other entity
controlling, controlled by, or under common control with, the Company); and
provided, further, that the Shares referred to in (ii) and (iii) above shall
vest on such dates only if all the shares of Common Stock underlying your Stock
Purchase Obligation have been purchased.

     2. The Option, from and after the date it vests and becomes exercisable
pursuant to Section 1 hereof, may be exercised in whole or in part by delivering
to the Company a written notice of exercise in the form attached hereto as
Exhibit A (or such other form approved by the Company), specifying the number of
the Shares to be purchased and the purchase price therefor, together with
payment of the purchase price of the Shares to be purchased. The purchase price
is to be paid in cash or by delivering shares of Common Stock already owned by
you for at least six months (“Mature Shares”) and having a “Fair Market Value”
on the date of exercise equal to the purchase price of the Option being
exercised, or a combination of such shares and cash. “Fair Market Value,” unless
otherwise required by any applicable provision of the Internal Revenue

 



--------------------------------------------------------------------------------



 



Mr. Michael Philipps
As of March 25, 2005
Page 2

Code of 1986, as amended from time to time, and any successor thereto and the
regulations promulgated thereunder, means, as of any given date: (i) if the
Common Stock is listed on a national securities exchange or quoted on the Nasdaq
National Market or Nasdaq Small Cap Market, the last sale price of the Common
Stock in the principal trading market for the Common Stock on the last trading
day preceding the date of grant of an award hereunder, as reported by the
exchange or Nasdaq, as the case may be; (ii) if the Common Stock is not listed
on a national securities exchange or quoted on the Nasdaq National Market or
Nasdaq SmallCap Market, but is traded in the over-the-counter market, the
closing bid price for the Common Stock on the last trading day preceding the
date of grant of an award hereunder for which such quotations are reported by
the OTC Bulletin Board or the National Quotation Bureau, Incorporated or similar
publisher of such quotations; and (iii) if the Fair Market Value of the Common
Stock cannot be determined pursuant to clause (i) or (ii) above, such price as
the Compensation Committee of the Company shall determine, in good faith.

     In addition, payment of the purchase price of the Shares to be purchased
may also be made by delivering a properly executed notice to the Company,
together with a copy of the irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds necessary to pay the
purchase price, and, if required, the amount of any federal, state or local
withholding taxes.

     No Shares shall be issued until full payment therefor has been made. You
shall have all of the rights of a stockholder of the Company holding the Common
Stock that is subject to the Option (including, if applicable, the right to vote
the Shares and the right to receive dividends thereon), when you have given
written notice of exercise, have paid in full for such Shares and, if requested,
have given the certificate described in Section 8 hereof.

     3. In the event that your employment is terminated by reason of your death
or Disability, all unvested Options that would have vested had you remained
employed for the remainder of the then current year (April 1 to March 31) of
your Employment Period shall immediately vest (provided, however, that if your
employment is terminated in the first year of the Employment Period by death or
Disability, then all unvested Options that would have vested in both the first
and second years of your Employment Period shall immediately vest) and the
portion of the Option which has vested shall remain exercisable and effective
for a period of one year following termination of employment, but not beyond the
term. In the event your employment is terminated for any reason other than death
or Disability, the Option shall thereupon terminate; provided, however, that if
your employment is terminated by the Company without Cause or by Employee for
Good Reason, then the portion of the Option which has vested by the date of
termination of employment shall remain exercisable and effective for a period of
three months following termination of employment, but not beyond the term. In
the event of your death or Disability, the Option may be exercised by your
personal representative or representatives, or by the person or persons to whom
your rights under the Option shall pass by will or by the applicable laws of
descent and distribution.

 



--------------------------------------------------------------------------------



 



Mr. Michael Philipps
As of March 25, 2005
Page 3

     4. The Option is not transferable except by will or the applicable laws of
descent and distribution. Notwithstanding the foregoing, with the approval of
the Compensation Committee, you may transfer the Option (i) (A) by gift, for no
consideration, or (B) pursuant to a domestic relations order, in either case, to
or for the benefit of your “Immediate Family” (as defined below), or (ii) to an
entity in which you and/or members of your Immediate Family own more than fifty
percent of the voting interest, in exchange for an interest in that entity,
provided that such transfer is being made for estate, tax and/or personal
planning purposes and will not have adverse tax consequences to the Company and
subject to such limits as the Compensation Committee may establish and the
execution of such documents as the Compensation Committee may require. In such
event, the transferee shall remain subject to all the terms and conditions
applicable to the Option prior to such transfer. The term “Immediate Family”
shall mean any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing your household (other than a tenant or
employee), a trust in which these persons have more than fifty percent
beneficial interest, and a foundation in which these persons (or you) control
the management of the assets.

     5. In the event of any change in the shares of Common Stock of the Company
as a whole occurring as the result of a stock split, reverse stock split, stock
dividend payable on shares of Common Stock, combination or exchange of shares,
or other extraordinary or unusual event occurring after the date hereof, the
Board of Directors of the Company (the “Board”) shall make appropriate
adjustments in the terms of the Option to preserve the economic interest of the
grant. Any such adjustments will be made by the Board, whose determination will
be final, binding and conclusive.

     6. The grant of the Option does not confer on you any right to continue in
the employ of the Company or any of its subsidiaries or affiliates or interfere
in any way with the right of the Company or its subsidiaries or affiliates to
terminate the term of your employment.

     7. The Company shall require as a condition to the exercise of any portion
of the Option that you pay to the Company, or make other arrangements regarding
the payment of, any federal state or local taxes required by law to be withheld
as a result of such exercise. If the Board consents, you may pay such taxes
using Mature Shares, valued at Fair Market Value.

     8. Unless at the time of the exercise of any portion of the Option a
registration statement under the Securities Act of 1933, as amended (the “Act”),
is in effect as to the Shares, the Shares shall be acquired for investment and
not for sale or distribution, and if the Company so requests, upon any exercise
of the Option, in whole or in part, you agree to execute and deliver to the
Company a reasonable certificate to such effect.

     9. You agree to abide by all of the Company’s policies in effect at the
time you acquire any Shares and thereafter, including the Company’s Insider
Trading Policy, with respect to the ownership and trading of the Company’s
securities.

 



--------------------------------------------------------------------------------



 



Mr. Michael Philipps
As of March 25, 2005
Page 4

     10. The Company represents and warrants to you as follows: (i) this
Agreement and the grant of the Option hereunder have been authorized by all
necessary corporate action by the Company and this letter is a valid and binding
Agreement of the Company enforceable against the Company in accordance with its
terms; (ii) the Company will obtain, at its expense, any regulatory approvals
necessary or advisable in connection with the grant of the Option or the
issuance of the Shares; and (iii) the Company currently has reserved and
available, and will continue to have reserved and available during the term of
the Option, sufficient authorized and issued shares of its Common Stock for
issuance upon exercise of the Option.

     11. Promptly following the date hereof, the Company shall use its best
efforts to file and keep in effect a Registration Statement on Form S-8 or other
applicable form to register under the Act the resale of the Shares issuable to
you upon exercise of the Option.

     12. This Agreement contains all the understandings between the Company and
you pertaining to the matters referred to herein, and supercedes all
undertakings and agreements, whether oral or in writing, previously entered into
by the Company and you with respect hereto. No provision of this Agreement may
be amended or waived unless such amendment or waiver is agreed to in writing
signed by you and a duly authorized officer of the Company. No waiver by the
Company or you of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time. If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by law. This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without regard
to its conflicts of laws principles. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



Mr. Michael Philipps
As of March 25, 2005
Page 5

     Would you kindly evidence your acceptance of the Option and your agreement
to comply with the provisions hereof by executing this Agreement in the space
provided below.

            Very truly yours,


LADENBURG THALMANN FINANCIAL SERVICES INC.
      By:   /s/ Salvatore Giardina         Salvatore Giardina        Vice
President and Chief Financial Officer     

AGREED TO AND ACCEPTED:

/s/ Michael Philipps


--------------------------------------------------------------------------------

MICHAEL PHILIPPS

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Ladenburg Thalmann Financial Services Inc.
590 Madison Avenue, 34th Floor
New York, NY 10022

Gentlemen:

     Notice is hereby given of my election to purchase _________shares of Common
Stock, $.0001 par value (the “Shares”), of Ladenburg Thalmann Financial Services
Inc., at a price of $______per Share, pursuant to the provisions of the stock
option granted to me as of March 25, 2005. Enclosed in payment for the Shares
is:



           o  my check in the amount of $_________________.



           o  ______________ Shares having a total value of $______________,
such value being based on the closing price(s) of the Shares on the date hereof.

     The following information is supplied for use in issuing and registering
the Shares purchased hereby:

     
Number of Certificates and Denominations
 

--------------------------------------------------------------------------------

 
   
Name
 

--------------------------------------------------------------------------------

 
   
Address
 

--------------------------------------------------------------------------------


   


--------------------------------------------------------------------------------


   


--------------------------------------------------------------------------------

 
   
Social Security No.
 

--------------------------------------------------------------------------------

Dated:

Very truly yours,

Michael Philipps

 